Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 07/07/2021 have been fully considered but they are not persuasive.
The applicant argues that Choi does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Choi et al. (figure 5) discloses an array substrate as claimed including the pixel electrode and the corresponding source electrode are positioned at a same side of the connection electrode (on the right side of the electrode 410).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0011467).
Regarding claim 1, Choi et al.
a plurality of pixels, each of the plurality of pixels having a pixel electrode (420); and a common electrode (300) electrically connected to a common electrode of an adjacent pixel of the plurality of pixels;
one or more transistors, each of the one or more transistors having a source electrode; and 
a connection electrode (410) for electrically connecting the pixel electrode to a corresponding source electrode, 
wherein the pixel electrode and the corresponding source electrode both directly contact the connection electrode, and the pixel electrode does not directly contact the corresponding source electrode; and the connection electrode is disposed in a same layer as the common electrode (substrate 100), and 
the pixel electrode and the corresponding source electrode are positioned at a same side of the connection electrode (on the right side of the electrode 410).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 3, Choi et al. (figure 5) discloses wherein the source electrode and the pixel electrode do not overlap in a direction perpendicular to the array substrate (side view).
Regarding claim 6, Choi et al. (figure 5) discloses a display device, comprising the array substrate according to claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0011467) in view of Lee (US 2012/0305947).
Regarding claim 4, Choi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Choi et al. is silent regarding wherein each of the one or more transistors further comprises a drain electrode, wherein a material for forming the drain electrode and the source electrode comprises Cu.  Lee (figure 2B) teaches wherein each of the one or more transistors further comprises a drain electrode, wherein a material for forming the drain electrode and the source electrode comprises Cu (see at least paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection electrode as taught by Lee in order to improve the aperture ratio and simplify the manufacturing process.
Regarding claim 5, Lee (figure 2B) teaches wherein a material for forming the connection electrode includes indium tin oxide.
Regarding claim 14, Choi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Choi et al. is silent regarding a substrate on which the plurality of pixels and the one or more transistors are positioned, wherein the connection electrode is between the source electrode and the substrate.  Lee (figure 2B) teaches a substrate on which the Lee in order to improve the aperture ratio and simplify the manufacturing process.
Regarding claim 15, Lee (figure 2B) teaches a substrate on which the plurality of pixels and the one or more transistors are positioned, wherein each of the one or more transistors comprises a gate insulating layer and a gate between the substrate and the gate insulating layer.  
Regarding claim 16, Lee (figure 2B) teaches wherein each of the one or more transistors comprises an active layer, the gate insulating layer is between the gate and the active layer.  
Regarding claim 17, Lee (figure 2B) teaches wherein each of the plurality of pixels comprises a common connection electrode, the common electrode of each of the plurality of pixels is electrically connected to the common electrode of an adjacent pixel of the plurality of pixels by the common connection electrode (170a).  
Regarding claim 18, Lee (figure 2B) teaches wherein each of the plurality of pixels comprises a common electrode line, the common electrode is electrically connected to the common connection electrode by the common electrode line (CL).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871